Pkentis, J.,
delivered the opinion of the court.
The writ of error must be dismissed in this case for a perfectly obvious reason. The statement of the evidence appearing in the record is not identified by the judge of the trial court. He signed a skeleton bill of exceptions in which this is certified: “* '* That the Commonwealth, to sustain the issue on her part, introduced. [Here insert the Commonwealth’s evidence] And the defendant, to sustain the issue on his part, introduced. [Here insert defendant’s evidence] * * but, as indicated, the evidence which was thus to be inserted is in no way authenticated by the trial judge. That this is clearly insufficient has long been settled in this court. Blackwood Coal Co. v. James, 107 Va. 658, 60 S. E. 90.
' Even if we were at liberty to consider the evidence which appears in the printed record, we would be forced to conclude that the question of the defendant’s guilt or innocence depends upon the credibility of the witnesses and especially upon his. own testimony. The evidence introduced by the Commonwealth, his own contradictory statements, his ineffectual effort to establish an alibi,, and the corroborating circumstances, are sufficient to support the verdict.

Writ dismissed.